 

Exhibit 10.10

 



SECURED TERM PROMISSORY NOTE

 

$5,000,000 Advance Date:  March 9, 2018   Maturity Date: September 9, 2019

FOR VALUE RECEIVED, Full Spectrum, Inc., a Delaware corporation, for itself and
each of its Subsidiaries (the “Borrower”) hereby promises to pay to the order of
Steward Capital Holdings, LP, a Delaware partnership, or the holder of this Note
(the “Lender”) at 3900 S. Overland Avenue, Springfield, MO 65807 or such other
place of payment as the holder of this Secured Term Promissory Note (this
“Promissory Note”) may specify from time to time in writing, in lawful money of
the United States of America, the principal amount of Five Million Dollars
($5,000,000) or such lesser principal amount as Lender has advanced to Borrower,
together with interest as set forth in that certain Loan and Security Agreement
dated March 9, 2018, by and among Borrower, its Domestic Subsidiaries party
thereto and Lender (as the same may from time to time be amended, modified or
supplemented in accordance with its terms, the “Loan Agreement”).

 

This Promissory Note is the Term Note referred to in, and is executed and
delivered in connection with, the Loan Agreement, and is entitled to the benefit
and security of the Loan Agreement and the other Loan Documents (as defined in
the Loan Agreement), to which reference is made for a statement of all of the
terms and conditions thereof. All payments shall be made in accordance with the
Loan Agreement. All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein. An Event of
Default under the Loan Agreement shall constitute an Event of Default under this
Promissory Note.

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
Missouri. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of Missouri, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER FOR ITSELF AND
ON BEHALF OF ITS SUBSIDIARIES:

 



  FULL SPECTRUM, INC.         By: /s/ Stewart Kantor     Stewart Kantor, CEO

 



 

 